Citation Nr: 1022463	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-31 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from October 1942 to 
November 1945, including service in the Asiatic Pacific 
Theater during World War II.  Commendations and awards 
include a Purple Heart Medal and a Silver Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In March 2010 the Veteran appeared at the San Diego RO and 
testified by videoconference before the undersigned Acting 
Veterans Law Judge sitting in Washington, D.C.  The 
transcript of that hearing is of record.

Regardless of how the RO ruled on the claim to reopen, the 
Board must decide whether the claim should be reopened, which 
is a threshold jurisdictional question for the Board.  

The reopened claim of service connection is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In December 1990, the RO denied the Veteran's claim for 
service connection for hearing loss.  That decision was not 
appealed.

2.  The evidence presented since the 1990 decision relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The December 1990 decision denying service connection for 
hearing loss is final.  38 U.S.C.A. § 7104 (West 2002).

2.  The additional evidence presented since the 1990 rating 
decision is new and material, and the claim of service 
connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection, further discussion here 
of compliance with the VCAA with regard to the claim to 
reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1978 the Veteran filed for service connection 
for hearing loss.  That claim was denied in September 1978 
based on "no evid[ence] of disability in medical records."  
An appeal was not filed, and the decision became final.  3
8 C.F.R. § 3.104.

In November 1990, the Veteran requested that his claim for 
hearing loss be reopened.  That claim was denied in a 
December 1990 rating decision on the grounds that there was 
no evidence of a hearing loss disorder during service or 
within one year after service.  A substantive appeal was not 
filed.  Id.

In June 2006 the Veteran filed a new claim for service 
connection for hearing loss, which was denied in a December 
2006 rating decision on the grounds of no new and material 
evidence.  The Veteran has appealed.  

VA regulations provide that a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  New 
evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence compiled since the December 1990 rating decision 
includes the Veteran's testimony during his March 2010 Board 
hearing; to wit, that he was exposed to constant noise from 
rifle firing at the rifle range, and to exploding bombs and 
other artillery fire in a war zone.  He averred that one 
particular artillery hit was approximately six feet away from 
him and left him temporarily unable to hear after the blast.  

This evidence is new since it was not of record at the time 
of the prior final decision on the merits.  It is also 
material as it relates to an unestablished fact necessary to 
substantiate the claim, namely, evidence of hearing 
impairment during service.  New and material evidence having 
been presented, the Veteran's request to reopen his claim for 
service connection for hearing loss is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for bilateral hearing loss is reopened, 
and to this extent only the appeal is granted.


REMAND

Having reopened the claim for service connection for 
bilateral hearing loss based on new and material evidence, 
the Board has jurisdiction to review the underlying claim for 
service connection de novo, based on the whole record.  For 
the reasons that follow the Board finds that additional 
development is warranted. 

In correspondence dated in August 2006 the Veteran reported 
having received treatment from VA for hearing problems since 
2003.  These records have not been associated with the claims 
file.  In addition, in a separate writing, the Veteran's wife 
reported that in 1992 the Veteran was referred by Kaiser 
Medical for treatment at the Encinitas Hearing Center.  While 
audiograms dated in 1995 and 1995, along with letters from 
one of the center's audiologists dated in 2006 and 2007, have 
been associated with the claims file, treatment records 
dating from 1992 have not.  In compliance with 38 C.F.R. § 
3.159(c), remand for further development is warranted.

In addition to the foregoing, the Board notes that the 
September 2007 statement of the case did not apprise the 
Veteran of all applicable regulations with regard to his 
claim for service connection.  On remand notice in compliance 
with 38 C.F.R. § 19.29 must be issued.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  In compliance with 38 C.F.R. § 
19.29(b), notify the Veteran of the 
provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. §§ 3.303, 3.304(d).

2.  Associate with the claims folder all of 
the Veteran's VA audiology/hearing 
treatment records since service; 
particularly those compiled from 2003.  If 
no such records exist, that fact should be 
noted in the claims file. 

3.  Ask the Veteran to submit, or authorize 
VA to obtain on his behalf, his treatment 
records from the Encinitas Hearing Center 
dating from 1992.  Also attempt to obtain 
any other pertinent treatment records 
identified by the Veteran during the course 
of this remand provided that any necessary 
authorization forms are completed.  If no 
such records exist, the claims file should 
be documented accordingly.

4.  After completion of each of the above 
steps, readjudicate the issue on appeal.  
If the benefit sought remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Nancy Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


